Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-12, 14-15, 17-18 and 20 in the reply filed on 11/18/2020 is acknowledged. The traversal is on the ground(s) that the species shown in Figures 2 and 3 are sufficiently similar that it would not constitute an undue search burden. This is found to be persuasive and the examiner will therefore consider claims 13, 16 and 19, drawn to the species shown in Figure 3, as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tiller et al. (US Publication No. 2007/0283884) hereinafter Tiller in view of GE et al. (US Publication No. 2014/0273483) hereinafter GE
Regarding claim 1, Tiller teaches a substrate support (par. 0012: ring assembly 20 in a substrate processing environment; reproduced and annotated Fig. 1 below), comprising: a body (support 22); a grounding shell (bracket 44) disposed about the body (raised wall 59 of 44 is disposed about 22); a liner (par. 0019: deposition ring 26 fabricated from metal) disposed about the grounding shell (all lower surface of 26 are disposed about all upper surfaces of 44), wherein the liner includes an upper lip that extends inwardly towards the body (see arrow A); a fastener (fastener 50) disposed through the upper lip and coupling the liner to the grounding shell; and a first insulator ring (cover ring 70) disposed atop the upper lip of the liner and covering the metal fastener; Tiller teaches deposition ring 26 fabricated from metal. Although it is known that metal is electric conductive, but Tiller does not explicitly teach the grounding shell and the liner being electric conductive and does not teach the fastener is made of metal.

    PNG
    media_image1.png
    610
    975
    media_image1.png
    Greyscale

GE teaches a substrate support with conductive members to facilitate electrical coupling (par. 0028) and further teaches conductive material can be metal such as aluminum, aluminum alloy, stainless steel, or the like (par. 0029). 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of GE in device of Tiller and use metal material for the liner, the grounding shell and the fastener. Doing so would facilitate electrical coupling. It has also been held 
Regarding claim 2, Tiller teaches a second insulator ring (insulator ring 29) disposed between the first insulator ring (70) and the body (22).
Regarding claim 4, Tiller teaches an outer diameter of the first insulator ring (D) is greater than an outer diameter of the second insulator ring (d).
Regarding claim 5, Tiller teaches a top ring (25) is disposed on an upper surface of the second insulator ring (29).
Regarding claim 9, Tiller teaches the first insulator ring has an L-shaped cross section (it is generally L-shaped).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tiller in view of GE as applied to claims 1-2 above, and further in view of Fischer et al. (US Publication No. 2005/0133164) hereinafter Fischer.
Regarding claim 7, Tiller teaches the first insulator ring (70) may be fabricated from ceramic material such as aluminum oxide (par. 0025-0026); but does not explicitly teach 70 made of quartz.
Fischer teaches edge ring being made of dielectric material quartz for poor thermal conduction.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Fischer in combined substrate support of Tiller and GE and make the first insulator ring of quartz to make thermal insulation between the substrate support and the rest of chamber. It has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Tiller teaches the second insulator ring (isolator ring 29) id composed of dielectric material, such as ceramic, aluminum oxide or silicon oxide (par. 0015); but does not explicitly teach 29 made of quartz.
Fischer teaches edge ring being made of dielectric material quartz for poor thermal conduction.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Fischer in combined substrate support of Tiller and GE and make the second insulator ring of quartz to make thermal insulation between the substrate support and the rest of chamber. It has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 11-20 are allowed.
Claim 11 is allowed for disclosing “the second insulator ring is disposed in a notched upper inside peripheral edge of the first insulator ring”. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 11 is Tiller.
Tiller teaches a substrate support (par. 0012: ring assembly 20 in a substrate processing environment; reproduced and annotated Fig. 1 above), comprising: a body (support 22); a shaft extending from the body (as shown in Fig. 3, shaft from which conduit 123 passes) extends from the body); a grounding shell (bracket 44) periphery surrounding the body (raised wall 59 of 44 is disposed about 22); a liner (par. 0019: deposition ring 26 fabricated from metal) disposed about the body, wherein the liner has an upper lip extending inwardly that overlays an upper surface of the grounding shell (see arrow A); a fastener (fastener 50) disposed through the upper lip and coupling the liner to the grounding shell; and a first insulator ring (cover ring 70) disposed atop the upper lip of the liner and covering the metal fastener; a second insulator ring (insulator ring 29) circumscribing the body (22); but Tiller does not teach the second insulator ring is disposed in a notched upper inside peripheral edge of the first insulator ring.
Claims 12-16 are allowed due to dependency on allowed claim 11.
Claim 17 is allowed for disclosing the second insulator ring is partially disposed within the notched upper peripheral edge of the body and extends outwardly toward the conductive liner. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 17 is Tiller; but Tiller does not teach this limitation.
Claims 18-20 are allowed due to dependency on allowed claim 17.

Claims 3, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to the claimed invention of claims 3, 6 and 10 is Tiller.
Regarding claim 3, in substrate support of Tiller an outer diameter of the first insulator ring (D) is greater than an outer diameter of the second insulator ring (d) and because of structure and position of the second insulator ring it is impossible to have any modification to the size of outer diameter of 29.
Regarding claim 6, in substrate support of Tiller the lower surface of the first insulator ring is notched and not the upper inside peripheral edge.
Regarding claim 10, in substrate support of Tiller there is no insulator shell between 44 and 22.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723